Citation Nr: 0634511	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  03-22 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to higher ratings assigned following the 
grant of service connection for degenerative disc disease of 
the cervical spine, with radiculopathy: a compensable rating 
from February 18, 1997; a rating in excess of 10 percent from 
September 13, 1997; a rating in excess of 20 percent from 
June 9, 2002; and a rating in excess of 40 percent from 
September 23, 2002.
 
2.  Entitlement to higher ratings assigned following the 
grant of service connection for lumbosacral strain:  in 
excess of 10 percent from February 18, 1997; and in excess of 
20 percent from June 9, 2002.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from September 1989 
to December 1995.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from July 1997 and December 2002 
rating actions.

In July 1997, the RO granted service connection and assigned 
an initial 10 percent rating for lumbosacral strain, as well 
as granted service connection and assigned an initial 0 
percent (noncompensable) rating for cervical spine strain, 
each effective February 18, 1997.

The appellant filed a Notice of Disagreement (NOD) in 
November 1997 in regard to the lumbosacral strain initial 
rating, and the RO issued a Statement of the Case (SOC) on 
that issue in February 1998.  In June 1998 the appellant 
filed a VA Form 9 (Appeal to the Board of Veterans Appeals) 
that addressed both the lumbosacral strain and the cervical 
spine strain ratings.  In July 1998 the RO issued an SOC in 
regard to the cervical spine strain rating and a Supplemental 
SOC (SSOC) in regard to the lumbosacral strain rating.

In December 2002, the RO denied the appellant  RO rating 
action that denied entitlement to a TDIU.  The appellant 
filed an NOD in regard to the TDIU issue in April 2003, and 
the RO issued an SOC in July 2003.  The appellant filed a VA 
Form 9 in July 2003.

Based on consideration of private and VA clinical evidence 
developed over the years, the RO has assigned higher 
subsequent ratings for both the cervical spine and 
lumbosacral spine disabilities.  In August 2000, the RO 
increased the rating for cervical spine strain to 10 percent, 
effective September 13, 1997.  A June 2002 rating decision 
granted higher ratings of 20 percent for lumbosacral strain 
and 20 percent for cervical spine strain with cervical 
herniated nucleus pulposus (HNP) and spinal stenosis, each 
effective June 9, 2002.  In an October 2004 rating decision, 
the RO granted service connection and assigned an initial 20 
percent rating for the neurological aspects of the cervical 
spine degenerative disc disease, effective September 23, 
2002.  

Inasmuch as the appeal involves disagreement with the initial 
ratings assigned following the grants of service connection 
for lumbosacral strain and cervical spine strain, the Board 
has characterized those issues in accordance with Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  Moreover, while the 
RO has assigned higher ratings for both disabilities during 
the pendancy of the appeal, as higher ratings are assignable 
at all times pertinent to the appeal, and the appellant is 
presumed to be seeking the maximum available benefit, claims 
for higher ratings at each stage (as characterized on the 
title page) remain viable on appeal.  Id; AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

In May 2003, the Board issued a decision denying higher 
ratings for both the cervical spine disability and the 
lumbosacral spine disability.  However, in December 2003, but 
that decision was vacated and the issues were remanded to the 
RO for additional action in December 2003.  After 
accomplishing the additional action, the RO continued the 
denial of the claim (as reflected in October 2004 and March 
2005 SSOCs) and returned the matter to the Board for further 
appellate review.

The appellant testified during two hearings on appeal: one 
before RO personnel in July 1998 and one before the 
undersigned Veterans Law Judge (in Washngton, D.C) in October 
2005.  Transcripts of those hearings are of record.

The Board's decision addressing the matters of higher ratings 
for lumbosacral spine disability is set forth below.  The 
claims for higher ratings for cervical spine disability, and 
the claim for a TDIU, are addressed in the remand following 
the order; those matters are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
advise the appellant when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and assistance action needed to fairly 
adjudicate a claims for higher ratings for lumbosacral spine 
disability has been accomplished.

2.  During the period from February 19, 1997 though June 8, 
2002, the appellant had no more than mild measured limitation 
of motion of the lumbosacral spine.  There was no muscle 
spasm on extreme forward motion or unilateral loss of lateral 
spine motion in the standing position, and there was no 
clinical evidence of fatigability, incoordination, weakness, 
or loss of motion due to pain.

3.  Since June 9, 2002, the appellant has had moderate 
measured limitation of motion of the lumbosacral spine, with 
pain before, during, and after motion testing.  The 
thoracolumbar spine is not ankylosed.    

4.  There is no evidence of intervertebral disc disease 
affecting the lumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for lumbosacral strain from February 18, 1997, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.49, 4.71, 4.71a, Diagnostic Codes 5292 and 5295 (as in 
effect prior to September 26, 2003).

2.  The criteria for a rating in excess of 20 percent for 
lumbosacral strain from June 9, 2002, are not met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.49, 
4.71, 4.71a, Diagnostic Codes 5292 and 5295 (as in effect 
prior to September 26, 2003); and General Rating Formula (as 
in effect since September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims for higher 
ratings for lumbosacral strain has been accomplished.

In a March 2002 notice letter, the RO notified the appellant 
and his representative of the need to submit and/or identify 
pertinent medical treatment records.  In an April 2004 
letter, the RO specified that evidence of worsened disability 
was needed to support a claim for higher rating.  After each, 
they were afforded opportunities to respond before 
readjudication of the claims.  Accordingly, the Board finds 
that the appellant has received sufficient notice of the 
information and evidence needed to support the claim, and has 
been afforded ample opportunity to submit such information 
and evidence.  

The initial notice letter in March 2002 informed the 
appellant of the provisions of the VCAA, and of the 
development actions currently being undertaken by the RO.  
The letter asked the appellant to identify any medical 
provider having relevant records.  The subsequent RO letter 
of April 2004 comprehensively advised the appellant of the 
evidence then of record and of the respective duties of VA 
and a claimant in obtaining additional evidence in support of 
a claim; in the same letter, the RO asked the appellant to 
send VA any evidence in his possession that pertains to his 
claims.  The Board finds that, collectively, these letters 
meet the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).
 
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in the instant appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the matters now before the Board, the initial rating 
decision on appeal (granting service connection and assigning 
an initial rating for lumbar spine disability) was issued in 
July 1997, several years prior to the enactment of the VCAA, 
so the documents  meeting the VCAA's notice requirements were 
provided to the appellant after the rating action on appeal.  
However, the Board finds that any delay in issuing the 
38 U.S.C.A. § 5103(a) notice did not affect the essential 
fairness of the adjudication, in that the matters of higher 
ratings at each stage have been fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 ((Fed. Cir. 2006). 

The Board has remanded these matters for further development 
three times (July 1999, December 2001, and December 2003), 
specifically to ensure that the appellant has had the full 
benefit of VA notice and assistance as defined by current 
regulations.  After each of these remands, the RO re-
adjudicated the claim based on the new evidence that had been 
associated with the file.  Further, the Board issued a 
decision in May 2003 in regard to the rating of the service-
connected spinal disability, based on (erroneous) information 
that additional evidence had been obtained by the RO the 
Board's decision was vacated so that the reported additional 
evidence could be reviewed by the RO.  Accordingly, the Board 
finds that VA has made every reasonable effort to fully 
develop and fairly adjudicate the claim even though the 
initial rating was issued prior to enactment of the VCAA.       

Hence, the Board finds that any failure on VA's part in not  
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
38 C.F.R. § 20.1102 (2006).

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that, in 
rating cases, a claimant must be informed of the rating 
formula for all possible schedular ratings for an applicable 
rating code.  Here, the Board finds that this was 
accomplished in the SOC and SSOCs, and that this suffices for 
Dingess.  The Court also held that the VA must provide 
information regarding the effective date that may be 
assigned.  While such, with respect to the matters under 
consideration, the RO has not specifically provided such 
notice, on these facts, such omission is harmless.  Id. In 
adjudicating the claim for a higher initial and subsequent 
rating, the Board is considering (as the RO has considered) 
all time periods since the effective date of the grant of 
service connection (which would, by implication, involve a 
consideration of effective date for any higher rating 
granted).  [Parenthetically, the Board notes that neither the 
appellant nor his representative has even suggested that the 
assigned effective date for the grant of service connection 
is being challenged].  Moreover, because, in this appeal, the 
Board is denying  higher ratings at each stage, no effective 
date is being assigned; accordingly, there is no possibility 
of any prejudice to the appellants the holding in 
Dingess/Hartman.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the matter of 
higher ratings for lumbosacral strain.  The RO has obtained 
the appellant's complete service medical records (SMRs) and 
treatment records from the Salisbury, Columbia, and Mountain 
Home VA Medical Centers (VAMCs), the Winston-Salem and 
Salisbury VA outpatient clinics, Columbia Clinch Valley 
Medical Center, and from those private physicians that the 
appellant has identified as having relevant records for 
development.  The RO also obtained the appellant's complete 
disability file from the Social Security Administration 
(SSA).  The transcripts of the appellant RO and Board 
hearings are of record.  Significantly, there is no 
indication of any additional, existing, pertinent evidence 
that needs to be obtained by VA in connection with the 
matters herein decided.  

The appellant has been afforded a number of VA medical 
examinations during the pendancy of this claim and the 
appeal, specifically to determine the severity of his 
service-connected disability (examinations in April 1997, 
June 2000, December 2002, and August 2004).  The Board notes 
that the appellant's service representative asserts that the 
August 2004 VA medical examination is inadequate for rating 
purposes and that the claim must accordingly be remanded for 
another examination (see Transcript of Hearing Before the 
Board of Veterans' Appeals, October 19, 2005, page 2).  As 
discussed in the Remand section, the Board agrees that the 
appellant should be afforded a new VA medical examination in 
conjunction with his cervical spine disability.  However, the 
Board considers the VA medical examination of August 2004 to 
be adequate for rating of the lumbosacral spine disability 
for the reasons below.

Medical examinations for compensation and pension purposes, 
conducted without contemporaneous review of the veteran's 
claims file, are deficient for rating purposes.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  However, Proscelle 
does not state categorically that a VA examination is 
inadequate if the examiner does not have access to the claims 
file. The VCAA states that VA will afford a claimant an 
examination if VA determines it is necessary to decide the 
claim, which clearly makes the decision discretionary to VA.  
38 C.F.R. § 3.159(c)(4)(i) (emphasis added).  Access to the 
SMRs and private medical records in a claims file is 
important when the issue is etiology of a disease for service 
connection, but less critical when, as here, the issue is 
evaluation of a disability that is already service-connected.  
In such cases, it is the present level of disability that is 
of primary concern (see Francisco v. Brown, 7 Vet. App. 55, 
58 (1994)), and the August 2004 VA medical examination 
appears to be a competent depiction of the appellant's 
present level of lumbosacral disability, addressing all the 
appropriate rating criteria.  The VA examiner elicited a 
complete history from the appellant during the examination; 
that history is consistent with the evidence of record in the 
claims file as a whole, as are the examiner's conclusions.  
In short, there is no indication that access to the claims 
file would have resulted in any difference in the way that 
the examiner conducted the examination or the conclusions 
that the examiner reached.  The Board accordingly finds that, 
even though the examiner did not have access to the claims 
file, the August 2004 VA examination is adequate for rating 
the lumbosacral spine.  The Board therefore declines to 
remand the claim for new examination, since remands that only 
result in imposing an additional burden on VA, with no 
benefit flowing to the claimant, are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

Under these circumstances, the Board finds that there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on the matters of higher initial and 
subsequent ratings for lumbosacral strain.




II.  Factual Background

The appellant had a VA medical examination in April 1997 
during which he complained of constant low back pain, 
occasionally radiating to the right lower extremity.  The 
appellant was able to flex forward to 90 degrees and bend 
laterally to 40 degrees in each direction.  The examiner did 
not record pain with range of motion.  The appellant was able 
to heel walk and toe walk without difficulty.  X-rays of the 
lumbosacral spine revealed mild convex scoliosis at L3 and a 
spina bifida occulta at S1; vertebral body height and disc 
space were well maintained.  There was no radiological 
evidence of significant bony pathology and the interpreter's 
impression was normal lumbosacral spine.  The examiner's 
diagnosis was lumbosacral strain with residual.   

In the July 1997 original rating decision, now on appeal, the 
RO granted service connection for "history of lumbosacral 
strain" and granted an initial rating of 10 percent 
disabling, effective from February 18, 1997, the date that VA 
received the claim.  

The appellant was hospitalized for two days in September 1997 
with complaints of chest, back, and neck pain.  Clinical 
examination of the lumbosacral region was normal.

In July 1998, Dr. R.U., a private physician, wrote that he 
had treated the appellant in February 1997, at which time X-
rays revealed mild degenerative changes in the lower thoracic 
spine.  Dr. R.U. did not make any observations regarding the 
lumbosacral spine.

During his July 1998 RO hearing, the appellant testified that 
prior to his September 1997 he was having low back pain and 
neck pain to the point where he was hardly able to get out of 
bed for three or four days (Tr. 2).  The pain would be 
alleviated by a night of rest, but would return after a day 
of work (Tr. 3-4).  The appellant was currently employed as a 
diesel mechanic, and his back pain prevented him from lifting 
more than 25 pounds; he was also troubled by frequent bending 
(Tr. 4).  The appellant estimated that during the past year 
he had lost eight to ten workdays due to low back pain (Tr. 
5).      

The appellant had a VA orthopedic examination in June 2000, 
during which he complained of low back discomfort radiating 
to the buttocks and the backs of his legs.  There was no 
observation of numbness or tingling.  The appellant's balance 
was good, and there was no complaint of weakness, 
incoordination, or tenderness to palpation.  The appellant's 
lower extremities were strong, and he could raise his legs to 
60 degrees.  The appellant was able to walk heel-to-toe 
without discomfort.  Range of motion was forward flexion to 
90 degrees (with pain after 60 degrees), extension to 25 
degrees, left and right lateral flexion to 40 degrees, and 
left and right rotation to 25 degrees.  There was no 
weakness, fatigue, or incoordination during the examination.  
Sensory testing of the lower extremities was normal.  The 
examiner's assessment was mild lumbosacral strain.

The appellant was hospitalized in June 2002 with complaints 
of back and chest pain.  Clinical examination revealed 
diffuse paravertebral tenderness and slight tenderness to 
palpation, but no neurological deficit.  The hospitalization 
report noted no findings for the lumbosacral spine.

In July 2002,the appellant's private physician, Dr. R.A.M., 
wrote that the appellant had recently been hospitalized for 
severe musculoskeletal disorder resulting from severe muscle 
strain.  The physician stated that the appellant's lumbar 
region was tender with limitation of range of motion.

The appellant had a VA orthopedic examination in December 
2002 during which he reported no additional limitation of 
motion or functional limitation during flare-ups.  The 
examiner recorded that the appellant's low back improved 
after exercising.  The appellant's gait was normal and he was 
able to heel walk and toe walk without pain.  Straight leg 
raising was negative.  There was tenderness to palpation in 
the midthoracic region and at L1-S1.  Muscles were normal and 
without spasm.  Active range of motion was 43 degrees forward 
flexion, 25 degrees backward extension, 35 degrees right 
lateral flexion, 40 degrees left lateral flexion, and 30 
degrees left and right lateral rotation.  There was pain at 
limit of active motion, beginning when the testing started 
and not ending until the testing stopped.  X-rays of the 
lumbosacral spine were normal.  The examiner diagnosed 
chronic lumbosacral strain.

A Social Security Administration (SSA) decision of June 2003 
granted the appellant disability benefits effective June 9, 
2002, based on a finding that he was "severely disabled" 
under SSA regulations for lumbosacral strain with residuals 
of a motor vehicle accident.  However, the decision stated 
that the condition could be expected to improve with 
treatment.

The appellant had a VA medical examination in August 2004.  
He then complained of "stabbing" and "burning" low back 
pain averaging 4/10 or 5/10 in intensity, but increasing to 
7/10 when it radiates into the legs.  The appellant described 
constant pain only partially relieved by medication.  He 
denied flare-ups but reported numbness and weakness down the 
left leg.  The appellant reported that he had been using a 
cane for approximately one year and that he could walk for 
approximately 25 to 30 yards.  The appellant was unsteady on 
his feet and reported a history of falling.  The appellant 
was unable to bend far enough to tie his shoes.  On 
examination the low back was tender from T3-T5 and from L1-
S1.  There was no deformity and no muscle spasm.  The 
appellant complained of pain before, during, and after the 
examination.  Active range of motion was 40 degrees flexion, 
20 degrees extension, 30 degrees right lateral flexion, 40 
degrees left lateral flexion, and 30 degrees rotation.  Gross 
neurological testing of the lower extremity was normal to 
pinprick and light touch, and strength and reflexes were 
normal.  There was no limitation with repetitive use.  X-rays 
revealed mild degenerative disc disease at L5-S1.  The 
examiner's diagnosis was mild degenerative joint disease of 
the lumbosacral spine.  The examiner stated that there was no 
decrease in joint function after repetitive use.

During his October 2005 Board hearing, the appellant 
testified that after his discharge from service in 1995 he 
worked as a diesel mechanic until 2002; during the period 
1999 to 2002 he was self-employed and had his own shop and 
service trucks (Tr. 5).  He has been on SSA disability since 
2002 (Tr. 7).  He currently cannot run, and often walks with 
a cane in his left hand (Tr. 7).  The appellant has never had 
nerve conduction studies of his legs, but he has pain and 
weakness in both legs that he attributes to the lumbosacral 
strain (Tr. 11).  Subjectively, the functional limitations of 
his cervical spine disability are much worse than those 
associated with his lumbosacral condition (Tr. 11).  
  
III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Disabilities of the spine are rated under 38 C.F.R. § 4.71a.  
As addressed in more detail, below, the rating criteria for 
diseases of the spine changed effective September 26, 2003.  
As there is no indication that the revised criteria are 
intended to have a retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for 
any period prior to the effective date of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
appellant notice of the revised criteria (see the October 
2004 SSOC).  Hence, there is no due process bar to the Board 
also considering the claim in light of the former and revised 
applicable rating criteria.   

Prior to September 26, 2003, lumbosacral strain was rated 
under Diagnostic Code 5295.  Under this diagnostic code, a 10 
percent rating is assigned when there is characteristic pain 
on motion.  A 20 percent rating is warranted when there is 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in the standing position.  A maximum 
40 percent rating is warranted when there is listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, a marked limitation of forward bending in the standing 
position, a loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the foregoing with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

Application of Diagnostic Code 5295 to the evidence of record 
does not show that the criteria for rating higher than 10 
percent were met prior to the introduction of the new rating 
schedule in September 2003.  Rating of 20 percent requires 
both muscle spasm on extreme forward motion and unilateral 
loss of lateral spine motion in the standing position, but VA 
examinations in April 1997 and December 2002, as well as 
inpatient and outpatient treatment notes from that period, 
simply did not show either of those criteria.
 
Under the version of the rating schedule in effect prior to 
September 26, 2003, the appellant's disability could also be 
rated under Diagnostic Code 5292 (limitation of motion for 
the lumbar spine).  Under this diagnostic code, a 10 percent 
rating is warranted for slight impairment, a 20 percent 
rating for moderate impairment, and a 40 percent rating for 
severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  Under the former and revised criteria, the terms 
"slight," "moderate" and "severe" are not defined in the 
rating schedule; rather than applying a mechanical formula, 
VA must evaluate all the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  For 
reference, however, the Board notes that normal range of 
motion for the thoracolumbar spine is flexion to 90 degrees, 
extension to 30 degrees, lateral flexion to 30 degrees, and 
lateral rotation to 30 degrees.  38 C.F.R. § 4.71a, Plate V 
(2006).  

Application of Diagnostic Code 5292 to the evidence of record 
shows that, prior to December 2002 the appellant's limitation 
of motion was no more than slight.  On VA medical examination 
on June 1990 the appellant's flexion was 90 degrees (normal, 
but with pain after 60 degrees), his extension was 25 degrees 
(30 degrees is normal), his lateral flexion was 40 degrees 
(normal), and his left and right lateral rotations were 20 
degrees and 25 degrees respectively (30 degrees is normal).      

The criteria for a 20 percent rating (moderate impairment of 
motion) under Diagnostic Code 5292 were first clinically 
documented in the VA medical examination of December 2002, 
during which measured active range of motion was 43 degrees 
flexion (90 is normal), 25 degrees backward extension (30 
degrees is normal), 35 degrees right lateral flexion 
(normal), 40 degrees left lateral flexion (normal), and 30 
degrees left and right lateral rotation (normal) with pain at 
limit of active motion throughout testing.  The RO granted an 
earlier date, June 9, 2002, for the increased rating, based 
on the appellant's hospitalization on that date.  There is no 
evidence supporting a date earlier than June 2002 for the 20 
percent rating.

Effective September 26, 2003, disabilities of the spine, to 
include lumbosacral strain, are rated under the General 
Rating Formula for Diseases and Injuries of the Spine, 
pursuant to the following criteria: A rating of 10 percent is 
awarded for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion for the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; muscle 
spasm or guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour.  A rating of 20 
percent is awarded for forward motion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A rating of 40 percent is 
awarded for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A rating of 50 percent is awarded for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
rating of 100 percent is awarded for unfavorable ankylosis of 
the entire spine.  These criteria are applied with and 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006).  Under the "new" rating 
schedule, normal range of motion of the thoracolumbar spine 
is as follows:  flexion to 90 degrees, extension to 30 
degrees, lateral flexion 30 degrees bilaterally, and rotation 
30 degrees bilaterally.  38 C.F.R. § 4.71a, Plate V (2006).

On comparison of appellant's symptoms, as shown by the 
medical examination of August 2004, with the schedular rating 
criteria detailed above, the Board finds that increased 
rating in excess of 20 percent is not warranted under the new 
criteria that came into effect in September 2003.  Under the 
rating criteria, an increased (40 percent) rating requires 
forward motion of the thoracolumbar spine of 30 degrees or 
less, but the appellant's measured forward flexion in August 
2004 was to 40 degrees.   There is no evidence that the 
appellant manifests favorable ankylosis of the entire 
thoracolumbar spine, which is the alternative criterion for 
higher rating.  

As a final note, the Board points out that, regardless of 
whether the former or revised criteria is considered, when 
evaluating musculoskeletal disabilities, VA may, in addition 
to applying schedular criteria, consider granting a higher 
rating in cases in which the claimant experiences additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

In this case, there is no medical evidence of an increased 
functional loss due to pain, weakness, fatigability, or 
incoordination at any time during the appeals period.  Pain 
was a factor limiting motion on examination and does not 
constitute an additional limitation of motion, and examiners 
have consistently found that there is no evidence of 
limitation consequent to repetitive use.  There is also no 
evidence of incoordination consequent to the lumbosacral 
spine disability.  The Board accordingly finds that 
additional compensation under DeLuca is not warranted.

Under these circumstances, a rating greater than 10 percent 
for service-connected lumbosacral strain from February 18, 
1997, and a rating greater than 20 percent from June 9, 2002, 
must be denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against assignment of a 
higher rating a each stage, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Ratings for lumbosacral strain in excess of 10 percent from 
February 18, 1997, and in excess of 20 percent from June 9, 
2002, are denied.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action is warranted on the matter of higher 
initial and subsequent ratings for degenerative disc disease 
(DDD) of the cervical spine, even though such action will, 
regrettably, further delay a final decision on this aspect of 
the appeal.  

As indicated above, spine disabilities are rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine; associated neurological abnormalities are evaluated 
separately under an appropriate diagnostic code, which the RO 
has done here.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243, Note (1).  Here, the VA medical examination of 
August 2004 is inadequate to rate the neurological 
manifestations (radiculopathy) of the appellant's cervical 
spine DDD, particularly since the appellant has concurrent 
neurological disorders (including carpal tunnel syndrome) 
with possibly overlapping symptoms.  
   
Under these circumstances, the Board finds that an 
examination by a neurologist would be helpful to determine 
the current neurological manifestations of the appellant's 
cervical spine disability, and to the extent possible, to 
distinguish those manifestations from concurrent but 
unrelated pathologies.  See 38 U.S.C.A. § 5103A.  The Board 
points out, however, that if it is not medically possible to 
distinguish the effects of service-connected and nonservice-
connected conditions, the reasonable doubt doctrine mandates 
that all signs and symptoms be attributed to the veteran's 
service-connected condition.  See Mittleider v. West, 11 Vet. 
App. 181 (1998); 38 U.S.C.A. § 3.102 (2006).  

Hence, the RO should arrange for the veteran to undergo 
neurological examination, by a physician, at an appropriate 
VA medical facility.  The appellant is hereby advised that 
failure to report to the scheduled examination, without good 
cause, may result in a denial, as the decision will based on 
the evidence of record.  See 38 C.F.R. § 3.655(b).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant or the death of an immediate 
family member.  If the appellant fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of 
examination sent to the appellant by the appropriate VA 
medical facility.

To ensure that all due process requirements are met, the RO 
should also give the appellant another opportunity to submit 
information and/or evidence pertinent to the matters 
remaining on appeal.  The RO's notice letter to the appellant 
should explain that the appellant has a full one-year period 
for response.  See 38 U.S.C.A. §  5103(b)(1) (West 2002); but 
see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim prior to the expiration of the one-year notice 
period).  The RO should also request that the appellant 
furnish all pertinent evidence in his possession regarding 
his cervical spine disability and his employability that is 
not already on file with VA.  The RO should ensure that its 
notice to the appellant meets the requirements of 
Dingess/Hartman, cited to above, as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Therefore, in addition to 
complying with the specific actions requested below, the RO 
should also take any other notification and/or development 
action required by the VCAA prior to adjudicating the matters 
of higher ratings for cervical spine disability.  

As a final matter, the Board notes that finds that, as any 
grant of the benefits sought with respect to the ratings for 
cervical spine disability could affect the veteran's claim 
for a TDIU, such claims are inextricably intertwined with the 
claim for a TDIU.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).  As these claims 
should be considered together, it follows that, any Board 
action on the TDIU claim, at this juncture, would be 
premature.  Thus, adjudication of that matter should be 
deferred pending completion of the actions requested herein 
requested.  

In view of the foregoing, these matters are hereby REMANDED 
to the RO, via the AMC, for the following actions:

1.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and as 
necessary signed authorization, to 
enable RO to obtain any additional 
evidence that is pertinent to the 
claims for higher ratings for cervical 
spine disability and for a TDIU that is 
not currently of record.  

The RO should also invite the appellant 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that it is his ultimate 
responsibility to submit.  The RO should 
also ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman, cited to above, as 
appropriate, and must clearly explain to 
the appellant that he has a full one-year 
period for response (although VA may 
adjudicate the claim within the one-year 
period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the appellant and 
his representative of the records that 
were not obtained, of the efforts that 
were made to obtain them, and describe 
the further action to be taken.

3.  After all records and/or responses 
received from each contacted entity 
have been associated with the claims 
file, or after a reasonable time period 
for the appellant's response has 
expired, the RO should arrange for the 
appellant to undergo appropriate VA 
neurological examination, by a 
physician, at an appropriate VA 
facility (preferably, the Mountain Home 
VAMC, as requested).  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to the examine the 
appellant, and the report of 
examination should include discussion 
of the appellant's documented medical 
history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all findings made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings 
should be reported in detail.

The physician should specifically 
indicate the neurological 
manifestations of the appellant's 
service-connected degenerative disc 
disease of the cervical spine.  Medical 
findings should be stated in terms 
conforming to the applicable rating 
criteria; in this case, the physician 
should enumerate the nerves affected by 
the appellant's cervical spine 
disability and state whether there is 
mild, moderate, or severe paralysis of 
each nerve.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8512.

In rendering the above-requested 
findings, the examiner should attempt to 
distinguish between the neurological 
manifestations of degenerative disc 
disease of the cervical spine and 
concurrent but unrelated pathologies, 
such as carpal tunnel syndrome.  If such 
is not medically possible to so, the 
examiner should clearly so state. 

The physician should set forth all 
examination findings, along with 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

4.  If the appellant fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims 
file (a) copy(ies) of any notice(s) of 
the date and time of the examination 
sent to the appellant by the pertinent 
VA medical facility.

5.  To help avoid any future remand, 
the RO must ensure that the requested 
actions have been accomplished (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is undertaken in a 
deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed appropriate, 
the RO should readjudicate the claims 
for increased rating for cervical spine 
degenerative disc disease and for a 
TDIU, in light of all pertinent 
evidence and legal authority.

7.  If any benefit sought on appeal 
remains denied, the RO should furnish 
to the appellant and his representative 
a SSOC that includes citation to and 
discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all 
determinations, and afford them the 
appropriate time for response before 
the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
further action until he is notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


